Dismiss and Opinion Filed September 22, 2015




                                           S    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01111-CV

                            IN RE BABU S. KALLUVILAYIL, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. F-9100956-H

                                MEMORANDUM OPINION
                          Before Justices Lang-Miers, Stoddart, and Whitehill
                                      Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus requesting that the Court order the district

clerk to transmit his notice of appeal to this Court. The Court has now received the notice of

appeal, which has been assigned cause number 05-15-01140-CR. Accordingly, relator’s petition

for writ of mandamus is moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005) (orig. proceeding) ( “A case becomes moot if a controversy ceases to exist between

the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (orig. proceeding) (controversy is justiciable if there is real controversy between

the parties that will be actually resolved by judicial relief sought); Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not issue mandamus if it would be

useless or unavailing).
      We dismiss the petition.




151111F.P05                            /Bill Whitehill/
                                       BILL WHITEHILL
                                       JUSTICE




                                 –2–